Title: From George Washington to Anthony Whitting, 16 December 1792
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia 16th Decr 1792.

Your letter of the 12th with its enclosures came duly to hand, and under cover with this letter you will receive Invoice & Bill of lading for somethings which went from hence yesterday.
I thought it best to send you, ready prepared, the Plaster of Paris from hence. March or April will be time enough to spread it (at the rate of 5 or 6 bushls to the acre) on the Lawns before each door; if there be more than enough for this purpose spread the remainder on the Lucern—or new Clover lot (poorest parts of it) as far as it will go. It ought to be done when it is drizzling, at any rate when the atmosphere is moist & giving, & when there is very little wind; otherwise the fine particles of the Gypsom will evaporate—blow away, and be lost. All the honey locust Seeds I could get before the Vessel Sailed are sent; if more are to be had I will send them. The fruit trees wch accompany them may be planted where the Gardener shall think it best they shd stand; & desire him to be careful of the Seeds you got from Mr Hunter; taking care to preserve the names of them, that the plants may be thereby known.
If (or whenever) you can obtain a good price for the Midlings

or Ship-stuff in Alexandria, I would have you sell them to raise Cash for such purposes as indispensably call for it; but I earnestly exhort you to buy nothing you can either make within yourselves, or can do well without. The practice of running to Stores &ca for every thing that is wanting, or thought to be wanting, is the most ruinous custom that can be adopted and has proved the destruction of many a man before he was aware of the pernicious consequences. There is no Proverb in the whole catalogue of them more true, than that a penny saved, is a penny got. I well know that many things must be bought, such for instance as you have enumerated in your letter; but I know also, that, expedients may be hit upon, & things (though perhaps not quite as handsome) done within ourselves, that would ease the expences of any Estate very considerably. Before the navigation is closed it might be prudent to make this Sale; or to have the Ship-stuff and Midlings stored in Alexandria in readiness for it; otherwise you will be unable to do it, or have it to Waggon, which will be not only a drawback from the price, but may be attended with much inconvenience.
I observed to you in my last, that I thought the Miller was very negligent, & inattentive to his duty in not having more Wheat manufactured than what appeared by the Report of the preceeding week; and I now desire you will let him know that I am by no means well pleased at the delay. I fear he makes so large a portion of flour superfine, as to endanger, or at least to impoverish the fine, this will not be good policy for either kind: and I perceive he makes the Wheat weigh only 58 lbs. pr Bushel. I wish you would now & then see a load tried. 58 is less than I have heard of any Wheats weighing this year. Tell Davenport it is my desire that he would immediately try with 100 bushels of Wheat (carefully measured, and as it is received at the Mill) what quantity of Superfine, fine, midlings, Shipstuff and Bran will come from it. This 100 bushels of Wheat (after it is measured & weighed) is to pass, as usual, through the Mill Screen & Fan. My object you will readily perceive is to compare the prices of the Wheat before and after it is manufactured, together, that I may be enabled to form a precise judgmt of the value of each: He must therefore be very careful that no mistake is made, & the experiment such as he can be responsible for. It is for this reason I have directed the Wheat to be measured & weighed before it goes through the Mill operations

for cleaning. A similar experiment to this was made last year, but I want another, & to have it done without delay, & with great exactness.
If Isaac had his deserts, he wd receive severe punishment for the House, Tools & Seasoned stuff which has been burned by his carelessness. He must have left the fire in a very unjustifiable situation, or have been a fine time absent from it, for such an accident to have happened before it was too late to have extinguished it. I wish you to inform him, that I sustain injury enough by their idleness—they need not add to it by their carelessness. The present work-shop (Barn) will do very well; at least ‘till there is more leizure for altering that, or erecting another.
I am sorry to find your Crop of Corn is likely to fall so short of expectation: I hope, however, that great care will be taken of what is made; & that every advantageous use will be made of the Soft Corn—It will not, with all the care that can be taken of it, keep long—& if you lay it in heaps it will inevitably spoil, & be fit for no use in a very short time.
I am not less concerned to find that I am, forever, sustaining loss in my Stock of Sheep (particularly). I not only approve of your killing those Dogs which have been the occasion of the late loss, & of thinning the Plantations of others, but give it as a positive order, that after saying what dog, or dogs shall remain, if any negro presumes under any pretence whatsoever, to preserve, or bring one into the family, that he shall be severely punished, and the dog hanged. I was obliged to adopt this practice whilst I resided at home, and from the same motives, that is, for the preservation of my Sheep and Hogs; but I observed when I was at home last that a new set of dogs was rearing up, & I intended to have spoke about them, but one thing or another always prevented it. It is not for any good purpose Negros raise, or keep dogs; but to aid them in their night robberies; for it is astonish to see the command under which their dogs are. I would no more allow the Overseers than I would the Negros, to keep Dogs—One, or at most two on a Plantation is enough. The pretences for keeping more will be various, & urgent, but I will not allow more than the above notwithstanding.
I hope your New Overseer will turn out well—his age (although he now has, or soon may get a wife) is much against him for a large concern, in my estimation; but the Season made it almost

Hobson’s choice, him or none. I have engaged an elderly man who may probably be with you on Sunday next to look after the home house gang. He is an Irishman, & not long from that Country. According to his own, and the Accounts given of him by others he is well practiced in both farming and grazing—He is old enough to be steady, & to have had much experience in both these branches—though old, & clumsey withall, he promises that activity shall not be wanting—nor obedience to any directions you may give him. I have agreed to allow him Seventy dollars for the ensuing year, & have told him that further encouragement, either in an augmentation of wages, or removal to a better place, will depend altogether upon his own conduct and good behaviour. If he is such a man as is represented, he may be useful to me; having it is said a perfect knowledge in Horses, and Stock of all kinds. I should have prefered, if the Major had not occupied the room over the Kitchen as a Store, to have put his bed in that; but this being the case, he must go into the house opposite to the Store; as the Servants Hall must be kept for that purpose unappropriated to any other uses. I have informed Mr Butler (that is his name) that sobriety, industry & honesty, are such indispensible qualifications in my eyes, that he will remain but a short time with me if he is found deficient of either. and I request you, not only in his case, but with all the other Overseers likewise, to pass over no faults without noticing and admonishing them against the commission of the like, or similar ones; for in this, as in every thing else, it is easier to prevent evils than to apply remedies after they have happened. One fault overlooked begets another—that a third—and so on—whereas a check in the first instance might prevent a repetition, or at any rate cause circumspection.
I thought I had desired you, before I left home, to make some enquiry respecting the person who lives in my house in Alexandria, & to Rent it upon the best terms you could to him or any other; but as you have never mentioned the matter in any of your letters, I presume I intended to do so, but did not—and therefore now request it may be done.
I would have you open the second Visto 20 feet wide, as far as muddy hole branch, and let me know whether the hill on the other side of it is high or low; and whether it will require much work to open it to the full width ‘till you pass it; for as to opening

it beyond the hill I conceive it to be as unnecessary, as it was in the first Visto, after you descend into the flat beyond it.
If proper care and attention has been paid to Cilla’s child, it is all that humanity requires, whatever may be the consequence; these I would have bestowed on all. What is Boatswains complaint? I find he is still in the house; as Charles also is. Let me know the quantity of Water you are likely to draw together, from the different Springs below the Lucern lot—and inform me what numbers of the fields will be united at the Ferry & French’s plantations, and what will be the numbers of them when this is done: without this knowledge I shall be at a loss when you are speaking of the different fields how to distinguish them.
If Mr Hartshorn does not take the Stud horse—nor you should not have disposed of him to any other, deliver him to Mr Robert Lewis, or his order if he should send for him. I remain Your friend & Well wisher

Go: Washington

